Citation Nr: 1452449	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease (IHD), atrial fibrillation, and idiopathic dilated cardiomyopathy due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to September 1967, from April 1970 to September 1987, and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board remanded this claim in May 2014 for further development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent. 

2. The Veteran does not have ischemic heart disease.

3. The Veteran's diagnosed heart conditions, including atrial fibrillation, idiopathic dilated cardiomyopathy, and congestive heart failure (CHF) are not related to any disease, injury, or event in service, including herbicide exposure or hypertension.


CONCLUSION OF LAW

Service connection for a heart condition is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A January 2011 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records are in the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in March 2011 addressing the issue of whether the Veteran has IHD, and an adequate VA nexus opinion was provided in June 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and nexus opinion include a review of the Veteran's medical history and the clinical findings made on examination (in the case of the March 2011 examination), and the opinions provided are supported by explanations that are consistent with the evidence of record, can be weighed against contrary opinions, and are sufficient to make a fully informed decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In a November 2014 informal hearing presentation (IHP), the Veteran, through his representative, argued that the June 2014 VA opinion was not adequate as the examiner cited to notations by the Veteran's treating cardiologists (as reflected in the VA treatment records) stating that the cause of his heart disorder was unknown.  The Veteran thus argued that the examiner's discussion was essentially a non-opinion or "nonevidence."  The Board disagrees.  The IHP only selected out parts of the clinician's discussion to support this argument, and failed to address the fact that the clinician concluded that the Veteran's heart condition was not related to the in-service diagnosis of hypertension, as only malignant hypertension can cause cardiomyopathy and heart failure.  The clinician's discussion regarding the unknown cause of the Veteran's heart condition was simply to provide further support for the opinion by emphasizing that his treating cardiologist had noted the diagnosis of longstanding hypertension, and yet had not found it to be a cause of the Veteran's heart condition, but rather observed that the cause was unknown.  Thus, the clinician did provide an opinion and supported it by a thorough rationale.  Accordingly, further examination or opinion is not warranted on this issue. 

The Board notes that no opinion has been provided addressing whether the Veteran's heart condition is related to in-service herbicide exposure, notwithstanding the fact that the presumption for IHD is not available.  See Stefl, 21 Vet. App. at 123 (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  The Board finds that such an opinion is not required to decide this claim.  There is no evidence, competent or otherwise, indicating that the Veteran's heart disorders may be related to exposure to herbicides, which occurred decades prior to the onset of his heart condition in 2001.  The Veteran's only argument has been that his heart condition should be classified as IHD, and thus eligible for the presumption based on such exposure.  See 38 C.F.R. § 3.309(e).  The fact that relationships have been found between herbicide exposure and the development of certain health outcomes does not alone suggest that any health condition may be related to such exposure.  Accordingly, a medical opinion on this issue is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that there must be an indication that a current disability may be related to an in-service disease, injury, or event in order to trigger VA's duty to provide an examination or opinion); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to trigger the duty to provide a VA examination or opinion).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in May 2014 to obtain a VA opinion addressing whether the Veteran's heart disorders may be related to the diagnoses of hypertension and high blood pressure during active service.  An adequate VA opinion on this issue was provided in June 2014, as discussed above.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


III. Analysis

The Veteran contends that his heart condition should be classified as an ischemic heart disease, and thus eligible for presumptive service connection as a result of exposure to herbicides during active service.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular-renal disease, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including cardiovascular-renal disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Certain diseases associated with exposure to herbicide agents, including IHD, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that herbicide exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service personnel records show that he served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to an herbicide agent during active service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

IHD is among the diseases for which a presumption of service connection has been established based on herbicide exposure under 38 C.F.R. § 3.309(e).  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id.

The Board finds that the Veteran does not have IHD.  There is no evidence that he has been diagnosed with any of the conditions classified as IHD under § 3.309(e), including a myocardial infarction, atherosclerotic cardiovascular disease, or stable, unstable, or Prinzmetal's angina.  See id.  He has not undergone coronary bypass surgery.  See id.  The VA treatment records dated from September 2001 to December 2010 show diagnoses of idiopathic dilated cardiomyopathy, congestive heart failure, atrial fibrillation, multifocal atrial tachycardia, and rapid ventricular response (RVR).  None of these diagnoses have been associated with IHD under § 3.309(e).  Initial testing performed in September 2001, including catheterization with a coronary angiogram, did not show obstruction of the arteries.  A September 2001 VA treatment record states that the Veteran had normal arteries status post catheterization.  A November 2006 VA treatment also states that the Veteran did not have coronary artery disease (CAD).  The March 2011 VA examination report reflects a physician's conclusion based on an examination of the Veteran and a review of his treatment records that he did not have IHD.  The physician explained that the Veteran's diagnosed heart conditions were not defined as IHD, and that he did not have IHD in view of normal coronary arteries documented on left heart catheterization in 2001.  

The VA treatment records and March 2011 VA examination report constitute probative evidence that the Veteran's heart disorders are not classified as IHD, as they represent the informed conclusions of medical professionals based on objective testing and clinical assessment of the Veteran.  

The Veteran has not submitted any evidence to support his contention that he has IHD.  The Board accords more weight to the findings of the medical professionals on this issue than to the Veteran's statements, as he is a layperson in the field of medicine and thus does not have the expertise to determine whether his heart conditions qualify as IHD, which is a medical determination that is too complex to be made based on lay observation alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, presumptive service connection based on the Veteran's in-service herbicide exposure is not established, as he does not have IHD, and his diagnosed heart disorders are not included among the diseases qualifying for the presumption under § 3.309(e).  

Although presumptive service connection for a disease associated with herbicide exposure is not available for the Veteran's diagnosed heart disorders, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); accord McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

The Veteran has not argued, and there is no evidence suggesting, that his presumed exposure to herbicides during active service led to the development of his heart disorders many years later.  His only argument has been that he has IHD, and therefore that his heart disorder qualifies for the presumption under § 3.309(e).  The Board has already found that he does not have IHD, for the reasons discussed above, and thus a relationship to herbicide exposure on this basis is not established.  Further, given the long period of time that elapsed between the Veteran's herbicide exposure and the initial onset of his heart conditions decades later in September 2001, the preponderance of the evidence weighs against a relationship to herbicide exposure.  Accordingly, the nexus element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  

Because the Veteran was diagnosed with high blood pressure and hypertension during service, a VA opinion was obtained to address the issue of whether these diagnoses may be related to his currently diagnosed heart disorders.  The opinion was provided by a VA physician in June 2014 and is based on a review of the Veteran's service treatment records and VA treatment records.  The physician noted the documentation of hypertension in the service treatment records, but concluded that the Veteran's heart condition was less likely than not related to hypertension.  In support of the opinion, the physician explained that while malignant hypertension can cause cardiomyopathy and heart failure, the Veteran's episode of heart failure in 2001 due to atrial fibrillation (as reflected in the VA treatment records) was not preceded by a history of uncontrolled, malignant hypertension.  The physician also observed that the Veteran was thoroughly evaluated by cardiologists, who were aware of his history of hypertension and yet did not state that the hypertension was the cause of his heart disease.  Rather, they found that the etiology of his heart conditions was unknown.  The June 2014 VA physician concluded that the Veteran's hypertension did not cause or result in aggravation of his heart disorders. 

The June 2014 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of a medical opinion based on its detail and persuasiveness, and the clinician's access to a veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  It is also supported by the VA treatment records.  For example, when the Veteran was first seen at VA for heart symptoms in September 2001, it was noted that he had no "cardiac history of note," although a longstanding history of hypertension was also recorded at this time.  Another September 2001 VA treatment record also reflects a diagnosis of idiopathic dilated cardiomyopathy of "unclear etiology."  Indeed, the word "idiopathic" itself indicates that its cause or etiology is unknown.  A December 2010 VA treatment record states that it was thought the Veteran's heart failure was associated with the atrial fibrillation, which also weighs against a relationship between his CHF hypertension.  Thus, although the Veteran's history of hypertension is noted in these records, his heart condition has never been etiologically associated with it. 

Accordingly, the probative evidence shows that the Veteran's heart conditions are not related to his in-service diagnosis of hypertension or high blood pressure.  The Veteran has not argued otherwise, and more weight is accorded the findings of the June 2014 VA physician on this issue than to his unsupported lay statements.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481.  Thus, the nexus element is not established.  See Shedden, 381 F.3d at 1166-67.

The Veteran does not argue, and there is no evidence suggesting, that his heart disorders are otherwise related to any incident of service.  The VA treatment records show an initial onset of September 2001, and the Veteran also indicated in his December 2010 claim that his heart condition first manifested at this time.  Thus, over 10 years elapsed between the Veteran's last period of active service, which ended in March 1991, and the initial onset of his heart condition in September 2001.  There is an even longer time gap between prior periods of active service, the last of which ended in September 1987, and the first manifestation of his heart condition.  This long period of time weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service in terms of whether a condition was incurred therein).  

Because the Veteran's heart disorder did not manifest during service or until many years after separation, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision on this claim.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a heart condition, to include ischemic heart disease (IHD), atrial fibrillation, and idiopathic dilated cardiomyopathy due to herbicide exposure, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


